Citation Nr: 1409237	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1957 to July 1957, with additional service in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The most probative evidence indicates the Veteran's Meniere's disease, initially diagnosed after service, is not caused or aggravated by a service-connected disability, to include  hearing loss.


CONCLUSION OF LAW

The requirements for establishing service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in an April 2009 letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Relevant to VA's duty to assist, the RO made multiple attempts to obtain the Veteran's service treatment records through the National Personnel Records Center (NPRC), but was informed by that facility that such records were presumed to have been destroyed in a July 1973 fire.  The RO contacted the Veterans' Retirement Services and obtained a copy of the Veteran's enlistment examination, but no separation examination was obtained.  The Veteran's remaining service treatment records were deemed permanently lost.  Accordingly, the RO issued a March 2010 formal finding that those records were unavailable.  Consequently, the Board finds that additional efforts to obtain the Veteran's service treatment records would be futile and are therefore unwarranted.  

The claimant was provided the opportunity to present pertinent evidence.  The available private and VA treatment records have been obtained.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  In addition, he has been provided with an appropriate VA examination in connection with his present claim.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board also observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board finds that the majority of the opinions that the Veteran has Meniere's disease are either not strongly stated, or are diagnoses of exclusion.  In this regard, a VA treatment record in October 2008 noted complaints of vertigo with increased tinnitus, gait imbalance and headaches.  A November 2008 MRI revealed no abnormalities.  A private treatment report in February 2009, recorded complaints of dizziness, and recorded an impression of dizziness of undetermined etiology; rule out major occlusive disease or vertebral systems, rule out Meniere's disease.  On VA neuropsychological consultation in April 2009, the Veteran reported onset of dizziness approximately one and half to two years earlier.  A May 2009 VA clinical treatment note showed that the Veteran was being treated for possible Meniere's disease with medication.  However, in a treatment record in November 2009, the Veteran's private treating physician noted an impression of dizziness which in his opinion more likely than not represented Meniere's disease.  Accordingly, the Board concedes that the Veteran currently has a disability manifested by dizziness and loss of balance, which has been diagnosed as Meniere's disease. 

Having determined that the Veteran has a current disability, the remaining question before the Board is whether there is nexus between the current disability and his service or a service-connected disability.  

There is no contemporaneous evidence to show that Meniere's disease was present in service, nor does the Veteran contend he suffered from such condition during service.  After service, complaints and findings consistent with Meniere's disease were first noted after 2008.  There is no medical evidence linking Meniere's disease to service, and the Veteran does not allege the condition is directly related to service.  Accordingly, service connection on a direct basis is not established. 

The thrust of the Veteran's claim is that his Meniere's disease is secondary to his service-connected hearing loss.  Thus, the determinative question in this case is whether his Meniere's disease is caused or aggravated by his service-connected hearing loss.  On this point, the Board finds that the most probative evidence is against the claim.

The Veteran underwent a VA ear disease examination in May 2009.  He complained of problems with communications, dizziness and balance.  Following an examination of the Veteran and a review of the claims file, the examiner opined that Meniere's disease was not the result of hearing loss.  The examiner noted that Meniere's disease could result in or aggravate hearing loss; however, Meniere's disease does not result from, and is not secondary to, hearing loss.  

In support of his claim, the Veteran submitted a November 2009 treatment record from his private treating physician who noted an impression of dizziness with hearing loss, which more likely than not represented Meniere's disease.  In this regard, the physician indicated that other possible causes of dizziness and hearing loss had been excluded.  While the physician attributed the Veteran's hearing loss, at least in part, to noise exposure, he did not address the etiology of the Veteran's Meniere's disease.  

As such, there is no competent medical evidence that supports the claim and the VA examiner's opinion, which is uncontroverted by any contrary medical opinion, opposes, rather than supports, the claim.  

The Board recognizes the Veteran's contentions as to the diagnosis and relationship between the service-connected hearing loss disability and Meniere's disease.  However, as a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion as to the diagnosis or cause of symptoms such as dizziness, communication problems, and balance problems, as such symptoms can have many causes and may be due to a variety of factors, to include Meniere's disease.  As such, medical expertise is needed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Likewise, the etiology of Meniere's disease is a matter which requires medical expertise to determine.  The diagnosis is based on clinical findings and neurological testing and is medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between Meniere's disease and the service-connected hearing loss disability.  

In summary, the most probative evidence shows that the Veteran's Meniere's disease was first manifest after service and is not otherwise related to service.  Moreover, there is no competent evidence establishing that the Veteran's Meniere's disease is caused or aggravated by service-connected hearing loss.  Accordingly, the preponderance of the evidence weighs against the award of service connection for Meniere's disease, and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for Meniere's disease as secondary to the service-connected hearing loss is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


